Case 4:19-cv-00322-A Document 1-3 Filed 04/22/19          Page 1 of 1 PageID 9



                  INDEX OF STATE COURT RECORDS

                  Document                                  Filing Date

  1.     Docket Sheet                                      n/a

  2.     Civil Complaint for Damages and                   1/31/2019
         and Injunctive Relief

  3.     Cover Letter                                      1/31/2019

  4.     Cover Letter re Affidavit of Inability to Pay     2/25/2019

  5.     Affidavit of Inability to Pay                     2/25/2019

  6.     Service Request Form                              2/25/2019

  7.     Service Request Form                              2/25/2019

  8.     Letter from Court Clerk                           2/27/2019 (letter date)

  9.     Officer’s Return (Erin Nealy Cox)                 3/29/2019

  10.    Officer’s Return (Leticia A Armstrong)            4/1/2019

  11.    Officer’s Return (E. Dixon)                       4/1/2019

  12.    Officer’s Return (Warden Jody Upton)              4/1/2019




  * Biron’s date of birth appears in unredacted form in the affidavit of inability to
  pay in the state-court record, but in an abundance of caution has been redacted in
  the document provided herein. The original unredacted version remains available
  on the state-court docket, and can be provided by defendants to this Court if
  necessary.
